DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments	
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 26, 2022 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102 rejections of claims 1-3, 6-7, 9, and 12-14 and the previous 35 U.S.C. 103 rejections of claims 4-5 and 10-11 have been withdrawn. 

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	Claims 1-20 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Huang et al. (U.S. Pat. Pub. 2018/0157713) fails to anticipate or render obvious a method of monitoring performance of a building management system, wherein the building management system includes one or more of a security system, a surveillance system, a lighting system, a fire protection system and an environment control system of a building, the building management system includes a plurality of modules each producing log data, the method comprising: generating a common tag value to track the processing of the user request by the two or more of the plurality of modules of building management system along the request data path; in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 12 is allowed because the closest prior art, Huang et al. (U.S. Pat. Pub. 2018/0157713)  fails to anticipate or render obvious a monitoring system for monitoring performance of a building management system, wherein the building management system includes one or more of a security system, a surveillance system, a lighting system, a fire protection system and an environment control system of a building, the monitoring system comprising: a streaming data analysis engine operatively coupled to the filter module for analyzing at least some of the filtered log data to generate additional log entries, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 19 is allowed because the closest prior art, Huang et al. (U.S. Pat. Pub. 2018/0157713) fails to anticipate or render obvious a method of monitoring performance of a building management system, wherein the building management system includes a plurality of modules for processing a user request, each of the plurality of modules producing log data, the method comprising: filtering the log data using the log data collection module into one of a first group to be stored in a searchable database and a second group of data to be further analyzed; and sending the second group of data via a sink adapter to a streaming data analysis engine, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/4/2022